Exhibit 10.1

SEPARATION AGREEMENT, WAIVER and GENERAL RELEASE

This Separation Agreement, Waiver and General Release (“Agreement”) is made by
and between Sensus USA Inc. (the “Company”) and Jeffrey J. Kyle (“Employee”).

For good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, the parties agree, covenant and stipulate as follows:

 

1. Definitions.

a. References herein to “the Company” mean Sensus USA Inc. and any other direct
or indirect wholly or partially owned subsidiary of Sensus (Bermuda 1) Ltd, a
Bermuda company, as well as their current and former shareholders, officers,
directors, administrators, employees, agents, predecessors, successors, and
assigns.

b. References herein to “Employee”, “I” or “you” mean Employee and his/her
agents, attorneys, personal representatives, executors, administrators, heirs
and beneficiaries.

 

2. Conclusion of Employment.

Both you and the Company agree that your employment with the Company shall be
terminated effective at the close of business on Monday February 14, 2011 (the
“Termination Date”).

 

3. Special Separation Benefit.

a. The Company agrees to pay to Employee a total of Two Hundred and Seventeen
Thousand, Five Hundred Dollars ($217,500) representing nine (9) months’ Base
Salary (as defined in that certain “Employment and Non-Interference Agreement”
between Sensus USA Inc. and Employee, dated December 8, 2008 (the “Employment
Contract”)) less all applicable withholding taxes and payroll deductions, in
accordance with the terms of the Sensus USA, Inc. Severance Plan and the
Employment Contract. This amount will be paid to Employee in a lump sum on the
next regularly scheduled payday occurring more than ten (10) days after Employee
executes this Agreement.

b. The Company agrees to release Employee from his obligation to repay the
Company that certain Seventy-Five Thousand Dollars ($75,000) in advances made by
the Company to Employee on or about September and October 2009. Further, the
Company shall “gross up” this amount for federal and state income tax purposes,
such that the net effect to Employee is a $75,000 benefit. Employee acknowledges
that, but for this release, he would be obliged to repay this amount to the
Company.

c. The Company agrees to pay Employee the amount of Nine Thousand, Five Hundred
and Eighty-Nine Dollars and Fifty-Six Cents ($9,589.56) less applicable
withholding taxes and payroll deductions, in accordance with the terms of the
Sensus USA, Inc. Severance Plan. This payment is intended to represent an amount
that may be sufficient to enable Employee to pay the required percentage of
his/her COBRA health insurance premiums for 9 months for coverage under the
Company’s group health plan (including health, dental and vision benefits) for
the same level of coverage Employee currently has in effect under the Company’s
group health on the day immediately preceding the Termination Date.
Notwithstanding this express intention, the parties recognize and acknowledge
that Employee is free to spend this payment as he chooses. This amount will be
paid to Employee in a lump sum on the next regularly scheduled payday occurring
more than ten (10) days after Employee executes this Agreement. Employee
understands that he/she may be eligible for COBRA premium assistance pursuant to
the American Recovery and Reinvestment Act of 2009, as amended. Employee
understands that following this period, his/her dependents may be eligible to
elect to continue COBRA health coverage at Employee’s or their own expense for
the balance of the applicable COBRA continuation period or until



--------------------------------------------------------------------------------

COBRA coverage is no longer required to be provided, if sooner. Employee
understands that it is his/her responsibility to comply and qualify for the
COBRA benefit continuation and to pay the premium cost as required. Employee
understands that nothing in this Separation Agreement, Waiver and General
Release operates to vary or alter the terms and conditions of the Company’s
benefit plan(s). Employee further understands that entitlement to benefits under
any other employee benefit plans offered or sponsored by the Company will be
governed by the terms and conditions of those plans.

d. All unused and accrued vacation days remaining after the Termination Date
will be paid to the Employee within one (1) month of the Termination Date.

e. The Company shall pay Employee the “gross up” amount for both federal and
state income tax purposes of the relocation payments which have paid to employee
pursuant to the Company’s relocation policy.

f. Employee acknowledges that the above payments and the other consideration
provided in this Agreement, in the cumulative, constitute a Special Separation
Benefit in accordance with the terms of the Sensus USA, Inc. Severance Plan and
are in excess of any amount the Company may be previously obligated to provide
to Employee as a terminating employee under Company policy and the Employment
Contract.

g. Employee acknowledges and represents that, subject to the Company’s
fulfillment of the obligations contained in this Agreement, Employee knows of no
unpaid wages and that Employee has no accrued claims relating to any medical
condition or relating to any employment leave.

 

3B. Options.

a. Pursuant to that certain “SENSUS METERING SYSTEMS (BERMUDA 1) LTD
NONQUALIFIED STOCK OPTION AGREEMENT FOR OFFICERS, EMPLOYEES AND EMPLOYEE
DIRECTORS” entered into between the Company and Employee in February 2009 (the
“Option Agreement”) all options, other than the 20,000 options that have vested
in accordance with the Vesting Schedule set forth in the Option Agreement (the
“20,000 Vested Options”) and all 25,000 options granted to Employee on or about
28 January 2010, shall and hereby do expire and may not be exercised.

 

4. Waiver, General Release, and Covenant Not to Sue.

a. In return for the Special Separation Benefit set forth in Section 3 above,
Employee hereby unconditionally waives, releases, acquits, covenants not to sue
and forever discharges the Company with respect to any and all charges,
complaints, claims, liabilities, obligations, promises, demands, costs, losses,
debts, expenses (including attorneys’ fees and costs actually incurred) and
compensation of any kind or nature whatsoever, in law or equity, including those
arising directly or indirectly from or relating in any way to the Employment
Contract or Employee’s employment with the Company, the conclusion of that
employment, and any other acts, events, communications or omissions through the
date this Agreement is executed, whether now known or are later discovered (the
“claims”).

b. Such claims include, but are not limited to, any and all claims pursuant to
the Age Discrimination in Employment Act of 1967 (ADEA), as amended; Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Employee Retirement Income Security Act; the Equal Pay Act; Section 1981 of the
Civil Rights Act of 1866; the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended; the Rehabilitation Act of 1973; the Fair Labor
Standards Act; the Americans with Disabilities Act; the Family and Medical Leave
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Worker Adjustment and
Retraining Notification Act, and all claims under any other federal or state
laws, local ordinances, common law, including public policy claims and emotional
distress claims. Such claims released further include any claims Employee may
have pursuant to any internal grievance procedure at the Company. This Release
does not apply to any unaccrued claims which may arise after the date of the
Employee’s acceptance of this Agreement.

 

2



--------------------------------------------------------------------------------

c. Nothing in this Agreement shall interfere with Employee’s right to file a
charge, cooperate or participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”), or other federal or state
regulatory or law enforcement agency. However, the consideration provided to
Employee in this Agreement shall be the sole relief provided to him/her for the
claims that are released herein, and Employee understands and agrees that he/she
will not be entitled to recover, and agrees to waive, any monetary benefits or
recovery against the Company in connection with any such claim, charge or
proceeding without regard to who has brought such Complaint or Charge.

d. Furthermore, nothing in this Agreement, shall be interpreted or applied in a
manner that affects or limits Employee’s otherwise lawful ability to challenge,
under the Older Worker Benefits Protection Act (29 U.S.C. §626), the knowing and
voluntary nature of her release of any age claims in this Agreement before a
court, the EEOC, or any other federal, state, or local agency.

 

5. Confidentiality.

As a material condition precedent to your right to receive the Special
Separation Benefits described in this Agreement, Employee covenants and agrees:

a. That Employee will not reveal, or allow anyone else to reveal, the existence
or terms of this Agreement to any person, agency, institution, company, or
entity unless you request and receive prior express written permission from the
Company to do so. Employee may make such disclosures as are required by law,
including disclosures to taxing agencies and, if necessary for the exercise of
their professional judgment, to Employee’s attorney or accountant, provided that
Employee shall inform such persons that the existence and terms of this
Agreement are strictly confidential and shall not be revealed to anyone else by
Employee except as required by law. Employee may discuss these terms with
Employee’s spouse, provided that Employee’s spouse agrees to abide by the
confidentiality clause as stipulated in this paragraph.

b. That Employee will not take any action or make any comments which impugn,
defame, disparage, criticize, negatively characterize or cast in an unfavorable
light, the Company, its management, employees or practices or which disrupt or
impair its normal operations, except that nothing in this Agreement shall be
interpreted to limit Employee’s right to confer with counsel or to provide
truthful testimony pursuant to subpoena or as otherwise required by law. The
Company will not take any action or make any comments which disparages Employee
in any material respect, except that nothing in this Agreement shall be
interpreted to limit the Company’s right to confer with counsel or to provide
truthful testimony pursuant to subpoena or as otherwise required by law.

c. That Employee will preserve in confidence and refrain from disclosing to
anyone, or using on Employee’s own behalf or on behalf of anyone else any
Proprietary Information of the Company which became known to Employee during
your employment with the Company. As used in this Agreement, Proprietary
Information means information relating to the business and operations of the
Company that has not been publicly released by any duly authorized Company
representative, including, without limitation, any technical, manufacturing,
financial, sales, pricing, customer or supplier information.

d. On or before February 14, Employee will return to the Company all property of
the Company (including each and every copy thereof) in Employee’s possession
including, without limitation, car and its keys, office equipment, computer
equipment, mobile phone, Blackberry device, credit cards, keys, documents and
Proprietary Information.

e. That any breach of the provisions of this Section 5 shall constitute a
material breach of this Agreement. The parties agree that in the event Employee
or Company violates any portion of this Paragraph 5 and the violation is proven
in court, the other party shall be entitled to recover liquidated damages in the
amount of Ten Thousand Dollars ($10,000.00) from the breaching party. In the
event any lawsuit is filed connected to Paragraph 5, the prevailing party shall
have the right to recover attorneys’ fees from the opposing party.

 

3



--------------------------------------------------------------------------------

6. Agreement Not to Seek Reemployment.

Employee acknowledges that the Company has no obligation to employ or to hire or
rehire Employee, to consider Employee for hire, or to deal with Employee in any
respect at any location, office, or place of business with regard to future
employment or potential employment, whether as an employee, contractor, or
independent contractor. Accordingly, in order to prevent the occurrence of any
future dispute, Employee hereby agrees: (i) that he/she will not ever apply for
or otherwise seek employment by, or other contractual relationship with, the
Company at any time in the future, at any location, office, or place of
business, and (ii) that his/her forbearance to seek future employment as just
stated is purely contractual and is in no way involuntary, discriminatory, or
retaliatory.

 

7. Return of Laptop.

a. It is an express condition precedent to the Company’s obligations contained
herein that Employee first return the company computer that he/she was issued
without any Company data having been erased during the time the Employee has had
the computer.

 

8. Employee Duty To Provide Reasonable Cooperation.

a. Employee acknowledges that there are pending arbitration claims, grievances,
EEOC agency charges and litigation asserted by and against the Company and
acknowledges that future similar claims may be asserted. Employee agrees to
voluntarily cooperate with the Company’s reasonable requests for information
relating to these matters and to respond in a timely manner to all inquiries
from the Company or its attorneys regarding these matters. Employee agrees to
voluntarily provide testimony in these proceedings upon request of the Company.
The Company will reimburse Employee for any reasonable expenses incurred in
fulfilling this obligation.

 

9. Construction of Agreement.

a. This Agreement does not constitute and shall not be construed as an admission
by the Company of a violation of any statute or law or of wrongdoing of any
kind. Employee and the Company are entering into this Agreement solely for the
purpose of amicably resolving any and all issues relating to Employee’s
employment and its termination. This Agreement should be interpreted to provide
the fullest release of claims possible toward the Company.

b. This Agreement contains all the promises and covenants made by Employee and
the Company with respect to its subject matter. There are no understandings,
promises, covenants or agreements between the parties that are not set forth
herein. The parties hereto agree that this Agreement does not alter the terms or
meaning of any previous agreement to post-employment restrictive covenants
(including non-competition, non-solicitation and no-raiding) or confidentiality
agreements between the parties, said agreements would remain effective and
binding pursuant to their terms. Without limiting the foregoing, Employee
specifically agrees to comply with Section 7 of the Employment Contract and
Section 6 of the Option Agreement and not to challenge the validity or
enforceability thereof.

c. Employee and the Company understand and agree that each provision of this
Agreement is a separate and independent clause and that if any clause or
provision of this Agreement is held invalid; such invalidity will not affect the
validity of any other clause or provision of this Agreement. If any portion of
this Agreement is found invalid, the parties agree to enter into a full and
general Release by Employee that is not invalid.

d. This Settlement Agreement and General Release is to be interpreted pursuant
to the laws of North Carolina (without regard to its conflict of laws
provisions) except where the application of federal law applies.

 

4



--------------------------------------------------------------------------------

e. The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement. The
male and female pronouns used herein should be interpreted to be gender neutral
and are understood to uniformly apply to the Employee.

 

10. Understanding and Acknowledgment.

a. Employee acknowledges that he has received a full and complete copy of this
Agreement. Employee acknowledges and agrees that he received the Older Worker
Benefit Protection Act disclosures which are attached to this Agreement.

b. Employee acknowledges that he was advised that Employee had forty-five
(45) days from the date he received this Agreement (January 14, 2011) to review
its terms and to reflect upon them before deciding whether or not to accept
them. Employee was further advised that during this period he had a right to
consult with an attorney about this Agreement, and he is hereby advised in
writing to consult with an attorney prior to executing this Agreement. By
Employee’s signature below, Employee acknowledges that he understands the terms
of this Agreement, are satisfied with them, and knowingly, freely and
voluntarily agree to accept them.

c. Employee is advised that this Agreement will not become effective or
enforceable for a period of seven (7) days after the date of its acceptance and
execution by Employee. During the 7 day period Employee shall have the right to
change his decision and to revoke this Agreement by hand delivering or faxing a
notice to that effect to Kim Conklin, Chief People Officer at the Company’s
office. No money and/or benefits payable solely by virtue of this Agreement
shall be made until Employee signs this Agreement and the 7-day revocation
period expires without Employee revoking the Agreement. If not revoked during
the 7-day day period, this Agreement shall become effective and legally binding
on the parties, and the Company shall commence payment to you of the Special
Separation Benefit in accordance with the terms of this Agreement.

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT AND ACCEPT THEM KNOWINGLY AND VOLUNTARILY.

 

Signature:   

 

      Date signed:              2011                               
                                 (Name)   

 

STATE OF                           )                              )    to wit:

COUNTY OF

                          )   

Subscribed and sworn before me, a Notary Public in and for the jurisdiction
above this      day of                     .

 

    

 

     Notary        

My commission expires:                            

     SEAL        

 

AGREED AND ACCEPTED Sensus USA Inc.

 

By:   Kim Conklin Title:   Chief People Officer

Date signed:                2011

 

5